DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to the independent claims filed on 09/01/2022 have been considered but are unpersuasive.
The applicant's arguments describe that paragraphs [0025-0027] and [0051] of the written description filed 04/25/2019 support the claimed invention of 09/01/2022. 
Par. 0025 describes "control information" is used for detecting a signal. Par. 0026-0027 describe neither inference cancellation nor decoding a signal. Par. 0050 describes how interference occurs and a UE estimates information on whether interference occurs for each layer. Par. 0051 merely describes about a transmission mode.
None of the paragraphs given during the interview as well as stated in the applicant's arguments filed on 09/01/2022 describes about one piece of information decoding a received signal and cancelling MUST interference.
According to the applicant's arguments reproduced here, information used for decoding the signal is corresponding to Transmission mode (TM). However, according to Par. 0025 and 0026, the paragraphs describe that 'control information' is required to detect (or decoding) a signal of a PDSCH, and no evidence of 'control information' corresponding to the TM.

    PNG
    media_image1.png
    551
    596
    media_image1.png
    Greyscale

Also, the applicant's arguments assert that the claimed 'information' removing the MUST interference corresponds to the TM disclosed in Par. 0051. However, Par. 0051 reproduced here describes neither 'information' removing the MUST interference nor 'TM' removing the MUST interference. Note that it is not clear what TM4 indicates according to the Specifications filed on 04/25/2019.

    PNG
    media_image2.png
    126
    504
    media_image2.png
    Greyscale


Fig. 13 reproduced here per the applicant's arguments depicts neither decoding the signal nor removing the MUST interference.

    PNG
    media_image3.png
    522
    794
    media_image3.png
    Greyscale


Nowhere in the paragraphs the user equipment or the terminal using one piece of information for decoding the signal and removing MUST interference from the signal is found. Therefore, the Applicant’s arguments overall are deemed unpersuasive, and the previous rejections are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 and 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See above discussion under Response to Arguments for more detail. The discussion above shows paragraphs [0025-0027], [0051] and Fig. 13 do not support the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8 and 10-11, said claims recite "decod(ing) a signal, transmitted to the terminal from the base station, based on the control information, … wherein the processor uses information used for decoding the signal transmitted to the terminal from the base station" It is unclear if "the control information" is different from "information used" because both are used for decoding. The examiner recommends to use different recitations to distinguish those information, e.g., first information and second information if the pieces of information are different. The underlined limitations cause an antecedent basis issue if the pieces of information are the same. More clarification is required.

Tentative Indication of Allowable Subject Matter
Claim 8 and 10-11 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection. The discussion shows that the paragraphs

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411